Catón, J. However clear we might be that the Circuit Court decided correctly, so far as that decision went, yet, as there is no final order in the case, this court has no jurisdiction to affirm or reverse the decision. Upon the agreed case the court found for the plaintiffs and rendered judgment in their favor “for damages and costs.” But those damages do not appear ever to have been assessed. Indeed the agreed case afforded the court no means of assessing the damages, but expressly provided that the damages should be assessed by a jury, in case the court should find, from the facts stated, that the plaintiffs were entitled to recover. The damages have never been assessed as contemplated by the agreement. The judgment which was rendered was but interlocutory. It could not be final, till the damages were assessed. Should we affirm the judgment it would not be an end of the case. As yet the plaintiffs’ judgment is for nothing. It merely determines that they are entitled to recover something. How much they are entitled to recover, is a question still pending before the Circuit Court, which has exclusive jurisdiction over it. That question may be tried in that court, at the same time we are hearing this cause here, and by the time this decision is made, the condition of the cause might be very different there from what it was when this case was brought up. It is the same question which was decided at the last term at Springfield, and must be decided in the same way. See Crull et ux. v. Keener, ante, 246. The case must be dismissed for the want of jurisdiction. Case dismissed.